TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00688-CV



                                  Kyle McCarrell, Appellant

                                                v.

 Chardonnay at Wells Branch Associates LP d/b/a Chardonnay at Wells Branch, Appellee


              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-10-007478, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Kyle McCarrell’s brief was due on December 8, 2010.                   On

January 11, 2011, this Court notified McCarrell that his brief was overdue and that a failure to

respond to the overdue notice by January 21, 2011 could result in the dismissal of this appeal for

want of prosecution. To date, McCarrell has not filed a brief or otherwise responded to the overdue

notice. Accordingly, we dismiss this appeal for want of prosecution.



                                             __________________________________________

                                             Diane M. Henson, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed for Want of Prosecution

Filed: March 11, 2011